Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’

Election/Restrictions
Applicant’s election without traverse of Species II (figs 6-8)  in the reply filed on 3/31/22 is acknowledged. Applicant’s response included a statement that claims 1, 3, 4, and 10 are drawn to the elected species.  However, it appears that claim 4 is drawn to fig. 9A. While the third part is unclear since it does not include a corresponding element number in the drawings, it appears as though the third part is referring to element 52 which is not present in the elected species.  Therefore, claims 1, 3, and 10 are being examined at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 10  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “A radiation angle changing element bonded to a housing, comprising: 5a glass substrate having a first principal surface; a resin layer provided on a first part of the first principal surface of the glass substrate, the resin layer having a microlens array on a surface opposite to the side of the glass substrate; and 10a second part provided outside the first part in a plan view on the first principal surface of the glass substrate, the second part including a third part with no resin layer, wherein the radiation angle changing element receives a light with a first radiation angle and emits a light with a 15second radiation angle larger than the first radiation angle.
The invention is drawn to  “a radiation angle changing element”,  however, the claim refer to the element being “bonded to a housing”.  Therefore, it is unclear whether the housing is part of the invention. 
Claim 1 also recites: “wherein the radiation angle changing element receives a light with a first radiation angle and emits a light with a 15second radiation angle larger than the first radiation angle”  
It is unclear how the radiation angle changing element receives light since no source is recited nor it a source considered part of the scope of the invention of “a radiation angle changing element”.
The claim refers to a second part outside the first part and the second part including a third part with no resin.  It is unclear how the second and third parts are distinguished from one another (they appear to be the same in elected species fig. 6-8).  It is also noted that first, second, third, and fourth parts are not labelled in the drawings, which is suggested for better clarity of the invention and consistency with the claim language. 
Claim 10 recites “a metal film is provided on the step”, however, “a metal film” is recited in claim 3 (from which claim 10 depends) and therefore, it is unclear if the metal film in claim 10 is the same as the metal film in claim 3. 
Appropriate correction is required. 
Claims are examined as best understood.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over 
Yamashita US 2014/0376097.
	In regard to claim 1, Yamashita teaches 5a glass substrate 1 having a first principal surface; a resin layer 2 provided on a first part of the first principal surface of the glass substrate, the resin layer having a microlens array 21 on a surface opposite to the side of the glass substrate; and 10a second part provided outside the first part in a plan view on the first principal surface of the glass substrate, the second part including a third part with no resin layer (fig. 5).
	Regarding, the  radiation angle changing element bonded to a housing, while it is unclear whether a housing is  part of the scope of the invention, Fig 9 provides for the optical element being bonded to a housing (elements 51 and 4)
Regarding the radiation angle changing element receiving a light with a first radiation angle and emitting a light with a 15second radiation angle larger than the first radiation angle, Yamashita teaches all of the same structural limitations claimed and thus must be capable of performing the same function. 
The applicant is respectfully advised that products of identical structure can not have mutually exclusive properties.    Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01. The applicant is also advised that a functional statement that does not direct to a structural limitation of an apparatus has been given little patentable weight (see MPEP § 2114), because it has been held by the courts that "apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). 
It is noted that fig. 5 provides for the resin layer on the glass substrate and fig. 9 provides for the lens bonded to a housing.  It would have been obvious to one of ordinary skill in the art at the time of filing to provide the embodiment of fig. 5 with a housing such shown in fig. 9. One of ordinary skill in the art would have been motivated to use the lens of fig. 5 and bond it to a housing as shown in fig. 9 in order to use the element as intended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Balimann US 10,088,140 in view of Yamashita US 2014/0376097.
Balimann teaches a radiation angle changing element, comprising 5a glass  substrate 104  having a first principal surface; a polymer  layer 110 provided on a first part of the first principal surface of the glass substrate, the polymer layer having a microlens array on a surface opposite to the side of the glass substrate; and 10a second part provided outside the first part in a plan view on the first principal surface of the glass substrate, the second part including a third part with no polymer layer, wherein the radiation angle changing element receives a light with a first radiation angle and emits a light with a 15second radiation angle larger than the first radiation angle, but lacks the explicit teaching of the element being “bonded to a housing” and the polymer layer being a “resin layer”.
Yamshita teaches an optical element with a glass substrate 1 bonded to housing (fig. 9) and having a lens array formed of resin 2 (fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to bond the element and to use a resin for the lens array.  One of ordinary skill in the art would have been motivated to bond the optic element to the housing in order to maintain its secure positioning and to use resin in order to provide desired refractive index and/or use material based on ease of availability and/or production (note: Balimann teaches a range of 1.4-1.7). The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

	
Claim 3 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Balimann (or Balimann and Yamashita) as applied to claim 1 above, in view of  Nakajima Yasushi JP 2005-228775).
	Balimann and Yamashita teach the invention described above, but lack the second part on the first principal surface of the glass substrate includes a fourth part provided with a metal film around the first part in a plan 25view.  
Nakajima Yasushi teaches a metal film 8 provided on an outer surface of an optical element. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a metal film on the outer part of the lens of Balimann/Yamashita such as taught by Nakajima Yasushi.  One of ordinary skill in the art would have been motivated to provide a metal film in order to provide reinforcement/protection and/or block transmission in peripheral portion of the lens for improved optical performance. 


10
In regard to claim 10, Balimann, Yamashita, and Nakajima Yasushi provide for  a housing including at least an opening closed by the radiation angle changing element (Baliman-fig.2, Nakajima Yasuchi-fig.1); and 15a light emitting element provided in the housing (Balimann -106), emitting a light with first radiation angle toward the radiation angle changing element (Balimann fig. 2), and Nakajima Yasushi includes an opening in the housing that has a step on an edge of the opening (see recessed portion of 6 holding optic element 9), and a metal film is provided on the step (film 8 -fig. 1), 25wherein the light emitting device emits a light (Balimann - fig. 2 shows beams)  with a second radiation angle larger than the first radiation angle (note: diffusive).
20 Nakajima Yasushi also teaches the radiation angle changing element and the housing being integrated by bonding of a  radiation angle changing element and a metal film provided on the opening of the housing at a bonding portion with a solder (Nakajima Yasushi- [0010] – note: combination/motivation provided above).
Regarding the housing having a stepped portion, Nakajima Yasushi shows a stepped portions in fig. 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to provide a stepped portion in Balimann such as taught by Nakajima Yasushi. One of ordinary skill in the art would have been motivated to provide a stepped housing portion in order to provide a more secure placement for the optical element (note: secured at sides) thus further assuring proper placement and maintaining positioning as well as providing protection for the optical element. 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875